*301There was a hearing at the sitting of the full court at Springfield on September 22, 1932. The guardian ad litem reported in writing that, after having examined the petition of the Attorney General, the official hospital records, and after having personally interviewed the doctors whose affidavits were affixed to the petition, the various doctors and attendants at the United States Veterans’ Administration Hospital at Northampton, the personal physicians of the respondent, relatives and others, and after having carefully interviewed and examined the respondent at the hospital, he had concluded that he did not care to be heard in opposition to the allowance of the petition. Oral testimony of experts in mental diseases also was heard. After *302taking the matter under advisement, the following judgment was entered:
“At Springfield in the County of Hampden, September 22, 1932.
“Present: Rugg, C.J., Crosby, Wait, Donahue, & Lummus, JJ.
“The petition of the Attorney General for the removal of John D. O’Brien,from the office of Register of Probate and Insolvency for the County of Hampden having been heretofore presented to a majority of the justices of said Court and an order of notice having been issued thereon and a return of the service of the same upon said John D. O’Brien having been made, and William G. McKechnie, Esquire, appointed as guardian ad litem of said John D. O’Brien having appeared in his behalf and made report to the Court, and full opportunity having been given for the presentation of all evidence material to determination of the'issues raised under said petition:
“It appearing, upon the hearing of evidence, that said John D. O’Brien has become wholly incompetent and unable to perform the duties of his office, by reason of mental disease, and has ceased to perform such duties, and that the public good so requires, it is ordered by the above named justices, they being a majority of the justices of said Court, under the authority conferred by the General Laws, chapter 211, section 4, that the said John D. O’Brien be and he hereby is removed from the office of Register of Probate and Insolvency for the County of Hampden.
Arthur P. Rugg.
; John C. Crosby.
William Cushing Wait.
Charles H. Donahue.
Henry T. Lummus.”